—Judgment, Supreme Court, New York County (George Daniels, J.), rendered June 15, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
*330The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). There is no basis upon which to disturb the jury’s determinations concerning identification and credibility. The codefendant’s acquittal of the charges does not warrant a different conclusion (see, People v Rayam, 94 NY2d 557).
The court properly admitted evidence of two contemporaneous uncharged sales. This testimony was highly relevant to the element of intent to sell under the possession charge, and was also relevant to the sale charge because it completed the narrative and established the officer’s opportunity to observe defendant (People v Richardson, 260 AD2d 292, lv denied 93 NY2d 977).
We perceive no basis for reduction of sentence, which was below the maximum allowable. Concur — Tom, J. P., Andrias, Ellerin, Rubin and Saxe, JJ.